DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on May 21, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches an antenna device comprising antenna portion arranged by side by side and common lines each connected to and shared by a set of the antenna portion, wherein among the antenna portions arranged side by side in columns, a (n + 1)th antenna portion from an endmost column overlaps a nth antenna portion and a (n + 2)th antenna portion, and the nth antenna portion and the (n + 2)th antenna portion do not overlap each other (claim 1), the wiring substrate includes two wiring substrates spaced apart from each other in a direction perpendicular to an arrangement direction of the antenna portions with the antenna portions therebetween, and the common lines are separately disposed on the two wiring substrates (claim 6), the particular structures of position input device having detection electrode and  an electrode mounting substrate disposed on the antenna device (claim 8) as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SEUNG H LEE/Primary Examiner, Art Unit 2887